— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered October 26, 1983, convicting him of murder in the second degree (three counts), criminal possession of stolen property in the second degree, grand larceny in the third degree, burglary in the first degree, and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.